Citation Nr: 0518417	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had honorable active service from February 1968 
to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder contains competent evidence (including VA 
medical records) reflect that the veteran has a psychological 
disorder variously characterized as anxiety neurosis, 
depression, adjustment disorder, maladaptation syndrome, 
dysthymia, and PTSD.  

The record also indicates that the veteran's psychological 
disabilities may be associated with active service.  Service 
medical records show that the veteran was seen for 
depression, nervousness and anxiety.  Furthermore, there 
appears to be some corroboration of the veteran's claimed 
stressor regarding witnessing the death of an individual.  In 
view of this, the veteran should be examined for VA purposes 
to identify his current, correct psychiatric diagnosis(es) 
and to specifically address whether any are related to 
service as detailed below. 

In addition, it is observed that during a VA examination in 
December 2002, the veteran reported that he was a recipient 
of Social Security disability benefits at least in part based 
on disability from "mental problems."  The records 
underlying this alleged award are not on file, and should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and determine 
whether the veteran is a recipient of 
disability benefits, and if so, obtain 
all medical records used in determining 
the veteran's entitlement to benefits, as 
well as copies of any administrative 
decisions, examination reports, hearing 
transcripts, etc.  Once obtained, all 
documents should be permanently 
associated with the claims folder.  If 
these records are unobtainable, a 
negative reply should be noted in writing 
and associated with the claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
examination to determine the etiology of 
his current psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should identify all psychiatric 
impairment that is present and describe 
the nature of any that has been 
identified.  After reviewing the records 
and examining the appellant, the examiner 
should indicate as to each psychiatric 
disorder found, whether or not this 
disorder is related to the veteran's 
service, including the anxiety, 
depression and nervousness noted in 
service medical records.  If the examiner 
concludes that the veteran has PTSD, the 
examiner should further identify the 
stressors considered to have caused the 
disorder.  

The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.  

3.  After completing any additional 
development as may be indicated after the 
above development is accomplished, the RO 
should readjudicate the appeal.  If the 
claim is still denied the RO must furnish 
the veteran and his representative with a 
Supplemental Statement of the Case and 
allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




